Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 1 of 15




                        EXHIBIT “A”
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 2 of 15




                    IN T}M, UNITED STATES DISTRICT COURT
                   FOR THE NORTIfiRN DISTRICT OF GEORGIA
                                ROME DIVISION

DAKOTA HOLT,                           )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
v                                      )
                                       )       FILE No.    4 :20-   cv-00263 -MHC
NAYOSHA INC.,                          )
                                       )
      Defendant                        )

                               CONSENT DECREE

         This Consent Decree (this 'Agreement") is made and entered into by and

between Dakota Holt     ("Plaintiff'), and Nayosha Inc. ("Defendant")(Plaintiff     and

Defendant shall be collectively referenced as the "Parties"). This Agreement is

made as a compromise between the Parties for the complete and final settlement        of

their claims, differences, and causes of action with respect to the dispute described

below.

                                   PREAMBLE

     WHEREAS, on November 13,2020, Plaintiff asserted claims for injunctive

relief against Defendant, based upon purported violations of Title            III of the
Americans with Disabilities Act, 42 U.S.C.     l2l8l,   et seq.   ("ADA") and 28 C.F.R.

Part36 ("20t0 ADAAG Standards") with regard to a parcel of real property owned


                                           1
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 3 of 15




by Defendant and located at 807 West Avenue, Suite A, Cartersville, Georgia

30120 (Bartow County Property Appraiser's parcel number C015-0003-001) (the

structure situated upon such real property shall be referenced as the "Facility," and

the real property such structure is situated upon shall be referenced herein as the

"Property"); and

     WHEREAS, the Parties desire to compromise and fully and finally resolve

and settle all actual and potential claims or litigation between them, to avoid the

uncertainty, time and expense that would accompany such litigation; and

     WHEREAS, the Parties have agreed to enter into this Agreement pursuant to

which each and every claim and/or cause of action asserted or that could have been

asserted by Plaintiff against Defendant shall be   fully, forever, and finally released;

      NOW, THEREFORE, in consideration of the covenants and mutual

promises and agreements contained herein, and other valuable consideration, the

sufficiency of which is hereby acknowledged, the Parties agree as follows:

1.    Attorney's        and Costs

      1.1    The Parties shall execute this Agreement and      Plaintiff s Counsel, The

Law Office of Craig J. Ehrlich,LLC, shall prepare a Joint Stipulation to Approve

Consent Decree and Dismiss          with Prejudice ("Joint Stipulation") to            be

distributed to all Parties for execution. Defendant agrees to pay to Plaintiffs


                                          2
    Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 4 of 15




Counsel, within fourteen (14) days         of the entry by the Court of the Order
Approving Consent Decree and Dismissal of Defendant with Prejudice (the

"Order"), attorney's fees and costs of litigation in the amount of $5,000.00 (Five

Thousand Dollars and No Cents). This amount is deemed to include a $300.00

(three hundred dollar) re-inspection fee to Plaintiff. Said payment shall be made

payable to "The Law Office of Craig J. Ehrlich, LLC IOLTA" and delivered to

The Law Office of Craig J. Ehrlich,      LLC, 1723 Zonolite Road, N.E., Suite 7-B,

Atlanta, Georgia 30306

      1.2    Upon delivery to Plaintiffs Counsel of the fully executed Agreement,

Plaintiff shall promptly file the Joint Stipulation to Approve Consent Decree and to

Dismiss with Prejudice, allaching a copy of the fully executed Agreement and

proposed order of dismissal with prejudice.

      1.3    Plaintiff agrees to take any and all additional steps required to obtain

dismissal of the Action as set forth above. Except as set forth herein, each Party

shall be responsible for payment of his or its own litigation expenses, costs and

attorneys' fees

      1.4    Plaintiff and PlaintifPs Counsel acknowledge and agree that they are

solely and entirely responsible for the payment and discharge of all federal, state,

and local taxes,   if any, that may, at any time, be found to be due upon or as a result


                                            3
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 5 of 15




of the Payment hereunder. Plaintiff and Plaintiffs Counsel, and each of       them,

expressly acknowledge that Defendant has not made any representations regarding

the tax consequences of any Payment received pursuant to this Agreement.

      1.5    The Parties agree that a condition precedent for the validity of this

Agreement is the Court's retaining jurisdiction to enforce the Agreement.

2.    Alterations or Modifications to the Facilitv and Pronertv

       2.1   The Parties hereto acknowledge and stipulate that Defendant shall

modifr or alter the items expressly identified by and in the manner specified in

"Exhibit 1." The repairs or modifications identified in "Exhibit       l"   shall be

completed in all respects no later than twenty-four (24) months from the entry of

the Order. The time period for completion by Defendant shall be subject to acts

of God, force majeure, or events     beyond the control    of Defendant, such as
inability to obtain building or zoning permits, failure of the citylcounty or state

inspectors   to make inspections, citylcounty/state work on                 adjacent

roadwaysisidewalks which delay implementation of this Agreement, contractor

defaults or work stoppages. In the event of such unforeseen circumstances, the

time period for completion of the alterations or modifications in "Exhibit 1" shall

be extended by the number of days reasonably attributable to such delay-causing

event as long as Defendant provides notice to PlaintifPs Counsel prior to the


                                        4
    Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 6 of 15




original completion date set forth above

       2.2   Upon completion of the alterations and modifications set forth in

"Exhibit 1," Defendant shall provide written notice by certified or registered mail,

or via electronic mail, to PlaintifPs Counsel

       2.3 If the modifications or alterations described in "Exhibit 1" conflict
with Georgia law, building construction standards, county or city regulations or

codes, or any other statute, act, law, rule, regulation, code, standard, or state or

local governing body whatsoever, Defendant shall attempt to identiff               and

implement a reasonable alternative solution or variance should a readily achievable

one exist.   If any such alternative solution is applied by Defendant,      Defendant

agrees to notif,i Plaintiff s Counsel of the same.   It is a material provision of this

Agreement that Plaintiff shall approve any alternative solution(s) prior to its (or

their) implementation, and further, Plaintiff      s   approval   of   any alternative

solution(s) proposed by Defendant shall not be unreasonably withheld

       2.4   The Parties stipulate that after Plaintiff s Counsel receives notice   of

the completion of the alterations or modifications described in "Exhibit 7," or after

the elapse of the twenty-fow (24) month time period set forth in paragraph 2.1,

above, whichever    is   sooner, Plaintiff may inspect the Facility and Properly to

ensure that Defendant has completed the modifications or alterations described in



                                           5
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 7 of 15




"Exhibit 1." Defendant shall provide Plaintiff or his designated        representative

reasonable access to the Facility and Property to veri$r completion of the work

described in "Exhibit 1."

      2.5   If   an inspection contemplated herein reveals that any of the alterations

or modifications described in "Exhibit 1" have been performed in a manner that

does not materially comply      with "Exhibit 1," Plaintiff shall have the right    to

enforce this Agreement pursuant to Paragraph 3, below.

      2.6 It is agreed by the Parties that upon all of the modifications        being

completed as set forth in "Exhibit 1," the Facility and Property      will be deemed

fully compliant with the ADA and 2010 ADAAG standards pursuant to the readily

achievable standard.

3.    Enforcement Provisions

      If Plaintiff contends that an inspection   performed pursuant to Paragraph 2.4

of this Agreement reveals that any of the alterations and/or modifications described

in "Exhibit 1" have been performed in a manner that does not materially comply

with "Exhibit 1," Plaintiff shall provide notice to Defendant via certified mail at

the address listed in Paragraph 6.1, below. Defendant shall have one hundred and

twenty (120) days after receipt of such notice to cure any alleged non-compliant

alterations and modifications.     If   Defendant does not cure the alleged non-


                                            6
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 8 of 15




compliant alterations or modifications, Plaintiff shall have the right to move this

Court to enforce this agreement.

4.    Compromise

      The Parties agree and acknowledge that this Agreement is the result of a

compromise and shall never be construed as an admission               of any liability,
wrongdoing, or responsibility on the part of the Released Parties (as defined in

paragraph 5.1 below). Defendant expressly denies any such liability, wrongdoing,

or responsibility.

\     Release Given Bv Plain         in F'avor of Defendant

      5.1    In exchange for the good and valuable consideration set forth herein,

Plaintiff and his respective agents, members, successors, assigns, parent entities,

subsidiary entities, heirs, officers, predecessors, directors, affiliated persons and/or

entities, and anyone claiming by or through them (collectively, the "Releasing

Parties"), hereby fully and finally releases, acquits, satisfies, and discharges

Defendant, its agents, predecessors, successors, assigns, heirs, parent entities,

subsidiary entities, officers, directors, shareholders, employees, attorneys, affiliated

persons or entities, and all current and former tenants or lessees of the Facility

and/or Property (collectively, the "Released Parties"),     of and from any and all

legal or equitable claims, demands, liabilities, debts, judgments,            damages,



                                           7
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 9 of 15




expenses, actions, or causes of action arising under Title        III of the ADA andlor
any other federal, state, or local law governing access features and policies for

persons with disabilities at public accommodations whether before any federal,

state, or local agency, court of law, or in any other forum, and any and all claims

that could have been alleged in the Action regarding the Facility and/or Property

This release also includes all claims for attorney's fees and costs, expert fees and

costs, or any other fee or cost incurred       to   date, with the exception   of (a) the

attorney's fees and costs set forth in Paragraph 1.1, above, and (b) any attorney's

fees and costs resulting from any future action taken by any of the Parties to

enforce the terms of this Agreement.

      5.2    As a material inducement for Defendant to enter into this Agreement,

Plaintiff represents and warrants that he is not aware of any pending tort, contract,

or other legal claims against Defendant, other than the specific claims brought in

this Action under Title   III of the ADA, which     are released under this Agreement.

       5.3   Plaintiff represents and warrants that no portion of any of the matters

released by this Agreement and no portion of any recovery or settlement to which

they might be entitled have been assigned or transferred to any other person, firm,

or corporation not aParty to this Agreement, in any manner, including by way of

subrogation or operation of law or otherwise



                                           8
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 10 of 15




6.    Notice

       6.1   Unless otherwise provided in this Agreement or by law, all notices or

other communications required or permitted by this Agreement or by law to be

served on or delivered to any Party to this Agreement shall be delivered as follows:

      To Plaintiff:

      The Law Office of Craig J. Ehrlich,LLC
      ll23 Zonolite Road, N.E. Suite 7-B
      Atlanta, Georgia 30306
      Fax: (855) 415-2480
      cr aig@ ehrl i chl awo ffi c e. c om


      To Defendant:

      Joseph B. Atkins, Esq.
      Downey & Cleveland, LLP
      288 Washington Avenue
      Marietta, Georgia 30060-1979
      Fax: (770) 423-4199
      Atkins@downeycleveland. com

      6.2    Any Party may change such address for the purpose of this paragraph

by giving timely written notice of such change to the other Parties to          this

Agreement in the malrner provided in this paragraph.

7.    Free   Will

      The Parties acknowledge that each has had an opportunity to consult with

counsel   of their own choosing     concerning the meaning, import, and legal

significance of this Agreement, and that each has done so to the extent desired. In

                                         9
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 11 of 15




addition, the Parties acknowledge that they each have read this Agreement,             as


signified by their signatures hereto, and are voluntarily executing the same after

having had the opportunity to seek the advice of counsel for the purposes and

consideration herein expressed.

8.     Miscellaneous Terms and Conditions

       8.1    This Agreement contains the complete settlement agreement between

the Parties. Any and all prior agreements, representations, negotiations,            and

understandings between the Parties, oral        or written, express or implied, with

respect to the subject maller hereof are hereby superseded and merged herein

       8.2    This Agreement may be executed           in   counterparts   or by   copies

transmitted by facsimile or email, all of which shall be given the same force and

effect as the original

       8.3    This Agreement may be modified only by a written document signed

by all of the Parties. No waiver of this Agreement or of any of the           promises,

obligations, terms, or conditions hereof shall be valid unless it is written and signed

by the Party against whom the waiver is to be enforced.

       8.4    This Agreement shall be binding upon the Parties hereto, their

predecessors, successors, parents, subsidiaries, affiliates, assigns, agents, directors,

attorneys, officers, families, heirs, spouses, and employees.



                                           10
    Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 12 of 15




      8.5 If any provision of this Agreement shall be finally determined to be
invalid or unenforceable under applicable law by a court of competent jurisdiction,

that part shall be ineffective to the extent of such invalidity or unenforceability

only, without in any way affecting the remaining parts of said provision or the

remaining provisions of this Agreement.

      8.6    The Parties acknowledge that they have reviewed this Agreement in

its entirety and have had a full opportunity to negotiate its terms, and therefore

waive all applicable rules of construction that any provision of this Agreement

should be construed against its drafter and agree that all provisions              of   the

Agreement shall be construed as a whole, according to the fair meaning of the

language used

      8.7    Plaintiff represents that, other than this Action, he has not filed or

authorized the   filing of any complaints,     charges,   or lawsuits against Defendant

with any federal, state, or local court, governmental agency, or administrative

agency relating to the subject Facilities, and that   if, unbeknownst to Plaintiff, such

a complaint, charge, or lawsuit has been filed on his behalf, he or it   will   use his or

its best efforts to cause it immediately to be withdrawn and dismissed with

prejudice.

      8.8    The parties and their Counsel agree to execute any and all further


                                          11
    Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 13 of 15




documents and perform any and all further acts reasonably necessary or useful in

carrying out the provisions and purposes of this Agreement.

      8.9 In      any action or other proceeding       to   enforce rights under this

Agreement, the prevailing Party shall recover from the losing      par} all   attorneys'

fees, litigation expenses, and costs.

      8.10 The Parties acknowledge that all Recitals and/or "WI{EREAS"

clauses preceding Paragraph       I     are incorporated as a material part of this

Agreement.

      8.11 This Agreement is entered into in, and shall be governed,          construed

and interpreted in accordance with the substantive laws of, the state of Georgia.




                      [signatures appear on the following page]



                                            l2
   Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 14 of 15




       IN WIINESS WHEREOF,             thE Partio's heve executed this agreement as   of

the da.te(s) $at forth beloq':

                                 $PI"AINTITT'''




                                 Dakota Holt

                                 D*e otnanr
                                 ..DEFENDAI{T"




                                            Inc"

                                 By:         rt    t    ,t
                                                             h*,'             NamE)

                                 As its: ,U*S                                 )

                                 Date 88'of ' &8 /




                                           t3
     Case 4:20-cv-00263-MHC Document 15-1 Filed 02/05/21 Page 15 of 15




                                    EXHIBIT      1


1.    All   accessible parking spaces on the Property     will   have proper identification

      signs installed andlor modified so that they comply with section 502.6 of the

       2010 ADAAG standards.

2.    The access aisle adjacent to the accessible parking space on the Property        will

      be modified to remove the existing ramp from within the boundaries of such

      access aisle and adjacent accessible parking spaces and         will replace it with   a

      curb cut ramp, in compliance with section 502.4 of the 2010 ADAAG

      standards. The newly installed curb-cut ramp shall comply with section 406

      of the 2010 ADAAG standards.

3.    The interior of the Subway portion of the Facility shall be modified to

      provide appropriate clear floor space for wheelchair-bound individuals to

      utilize the sales and services counter, in compliance with sections 305 and

      904 of the 2010 ADAAG standards

4.    The soap dispensers in the restrooms of the Subway portion of the Facility

      will be relocated within the prescribed vertical reach ranges            set forth in

      section 308.2.1 of the 2010   AfiAAG    standards


                                                                       N\I
                                                                       pfl
                                          1
